                                       EXHIBIT A
 Examples of statements by the Defendant repudiating earlier statements in support of
                  various terrorist organizations and terrorist acts


06/04/2016-   OCE and the defendant exchanged private messages through Telegram.
06/08/2016    When asked by the OCE why the defendant would have gone with her online
              romantic interest if the defendant disagreed with ISIS’s principles, the
              defendant explained that it is because he wanted her to go with him. The
              defendant states that she doesn't like ISIS, and if she would have gone, they
              would have killed her. The defendant expressed her disbelief over the takfeer
              [declaration that one is a disbeliever] statements made by ISIS, especially the
              most recent takfeer made by ISIS against Usama Bin Laden.
              The defendant then stated that she had wished that her online partner, would
              have gone to join JN [NOTE: Jabhat Al Nusra] or AQ [NOTE: Al Qaida]
              instead of ISIS.

              OCE asked the defendant about the change of her stance and what had made
              her change positions from ISIS to AQ, to which the defendant responded that
              she does not support any groups based on a hadith [Islamic teaching of the
              Prophet Muhammad] she quotes in the messages.

              The hadith states that when there is not any group of Muslims to join in
              fighting, then one should stay away from any of the sects available, even if
              they are the only option at the current time. Subsequently, OCE challenged
              the defendant’s position by asking about how to ensure unity in the Ummah
              [Muslim community], the defendant stated that Mahdi [Messiah] is the one to
              unify the Ummah, and until then, one should seek knowledge and make duaa
              [prayer].

07/20/2016    Defendant shares an article denouncing ISIS and exposing ISIS’s declaration
              against Al-Qaeda. The article questions ISIS’s tactics, killing of innocent
              civilians and encourages that people do not support the group.




                                             1

Case 2:19-cr-00013 Document 146-1 Filed 08/24/20 Page 1 of 3 PageID #: 1965
03/04/2018    In the Telegram group chat, the defendant shares an Arabic post and tells
             the group that the “Sheikh is saying about hts and infighting in Idlib. That
             when a group refuses to go before shariah court he’s oppressor”.

             Defendant then says “And one must not fight under the banner of
             oppressor. It is getting worse”
             Defendant says “Bc now the infighting is causing deaths among women
             and children bc of their fights” “It’s really bad Subhan’Allah” “Hts cutting
             off roads”
             UCE asks “Is the sheikh calling for unity against Assad?”
             Defendant says “No one fighting assad”
             …
             Defendant then says “They’re attacking cities with missiles”
             The others in the group express sadness and say “The end of times
             Subhan’Allah”
             Defendant says “You should see the tanks hts brought against them”
             The group comments “That’s one of the signs” and “It may even get worse”
             The UCE asks “I’m confused, I thought HTS fighting that dog Assad and
             fighting for the ummah?”
             Alaa (hearts) says “ No way anyone should go to those areas for now.
             Those fools who are infighting, both sides go to hell”
             Defendant responds “That’s what Abu said it’s not safe for women to go”
             …
             The UCE asks “But I thought it was obligatory for all to make hijrah and
             for the men, jihad?”
             Defendant responds “Abu is staying in the home”
             Alaa says “There is fitnah there”
             Defendant says “He doesn’t want to be a part of that fitnah” and responds
             to the UCE “Not during these times” “Bc they might enter hell”
             The UCE asks “So we have to stay here???”
             Defendant says “Theres hadith saying to let them kill you and don’t fight
             back” Defendant says “That’s why Abu isn’t getting involved even though
             there is ayah to fight them” “But it’s difficult to be sure”
             The group then discuss the hadith that discourage infighting between
             Muslims.
             Defendant posts an ayat from the Quran (49:9) discussing infighting
             between Muslim factions and settling their differences.
             Defendant says “That ayah made Abu stay up all night but aurar and all
             them want to go to court But hts refuses court”
             Defendant says “It makes me wonder due to jojo coming into idlib you
             know and if now hts has half jojo”
             The UCE asks “do you think jojo fighters are infiltrating HTS?”
             Defendant responds “Yes I do”
             The group discusses Jolani being the leader of HTS and the confusion of
             the leadership of groups from online info.



                                           2

Case 2:19-cr-00013 Document 146-1 Filed 08/24/20 Page 2 of 3 PageID #: 1966
03/04/2018   UCE asks “What factions are in ghouta?”
             Defendant responds “Hts ahrar fsa” “Jojo”
             …
             Defendant says “But it’s okay to fight the one oppressing the ppl bc they
             turned away from Allah” “But the point is they all have turned away”
             Defendant says “Fsa fights for T and not against assad” “Hts wants to fight
             groups and take their land” “Ahrar fights for T” “It’s all crazy”
             …
             Defendant then quotes AbdulAzizi Al-Turaifi: “There's no solution when the
             Mujahideen fight each other but only going to an independent Court. And the
             one who refuses is oppressor and lt is not permissible to fight under his
             banner”
             Defendant then says “Hts refuses”
             Alaa (hearts) says “There isn’t a group in power that’s fighting for the right
             reasons to the best of my knowledge”
             Defendant responds “True”
             Defendant and the others then discuss that this is the end of times and the
             signs of the Last Day.
             …
             Alaa asks Defendant “Ameera why do you dislike jolani?”
             Defendant responds “Bc he’s leading hts wrong direction”
             …
             Defendant says that Sheikh Muhaysani “left hts awhile ago…They wanted to
             kill him”
             Defendant says “Yes I respect him a lot” (referring to Muhaysani)

05/09/2018   The defendant tells UCE-1 about people that she knows online whom she
             suspects are informants or pro-ISIS. They discuss an article about a man who
             planned an attack on a Hindu temple and Stonebriar Centre mall in Frisco.
             The defendant says “That guy actually planned an attack. Who does that!”.
             UCE-1 responds “Jojo”. And the defendant says, “Exactly”. The defendant
             then says that is why she hates them [ISIS] so much.




                                            3

Case 2:19-cr-00013 Document 146-1 Filed 08/24/20 Page 3 of 3 PageID #: 1967
